Title: To Thomas Jefferson from James Madison, 10 August 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpelier Aug. 10. 1808
                  
                  I received last evening yours of the 9th. with the papers to which it refers and now return as desired Sullivan’s and Ishomel’s letters with your proposed answer to the former. The questions arising on them are not without difficulty, and this is not a little increased by the spirit which seems to haunt the Governor. His letter furnishes agst. his own statements the inference which is confirmed by the positive violations of the Embargo asserted and specified by Ishomel; and carries other inconsistencies on the face of it. Still it is much to be apprehended as is suggested that avarice & anglicism may be excited in that quarter to acts which would be as unfortunate at the present moment, as they would be shameful at all times. At home the evil would be tempered by opening the eyes of Honest Citizens every where to the real sources of our embarrassment. But the effect abroad could not fail to be of the worst kind, and ought particularly to be dreaded at this precise moment. It becomes questionable therefore whether it might not be as well to tolerate the indiscreet grant of permits a little longer, and substitute for their suspension, more invigorated means of another sort for enforcing the Embargo laws. Indeed it seems requisite in every view that gun boats & other naval precautions should without the loss of a moment be displayed in the suspicious situations along the New England Coast; the more so as lumber & other articles produced in that quarter are smuggled as well as flour, & are perhaps still more wanted in the W. India markets. I do not see why all our naval force other than Gunboats, actually equipped, might not patrol the coast suspected to be in collusion with British smugglers. It is more than possible, from what is stated, that they would if suddenly brought into that service, soon bring to light eno’ of frauds to explain & justify the measure. 
                  I am the more apprehensive of some mischievous turn, in case of an immediate discontinuance of the permits, as from the advice Sullivan has given and the temper he is in, there is danger that his aim would be more to justify himself than to carry thro’ your measures. This is indicated by the use he calculates on making of your letter, tho’ I think he wd. be a little staggared in this, by your recital of a passage from his.
                  After all, the laws must be enforced, and if it be thought the other means can not be made effectual, the consequences of suspending the permits, must be risked. The grounds on which your proposed letter places the question appear to be well chosen, and well presented. I have pencilled however an alteration or two with a view to avoid the appearance of charging the Govr with flinching from his duty, & of sacrificing his popularity to that of the Ex. of the U.S. in Massachussets. The literal recital from his letter may strengthen also the foreign policy which counts on the factious spirit agst. the Embargo. If you approve of any alterations, you will make mine what they ought to be.
                  Yrs. respectfully & Affly
                  
                     James Madison 
                     
                  
               